DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings are objected to because of the following:

-- memory age -- should be -- memory page -- in fig. 3 306 and fig. 5 506. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
    -- processing device configured to: create/append/determine --in claims 8-14, 16-20.
  	   -- processing device to: create/append/determine in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (¶ 0027 fig. 1 134) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim language is not clearly understood:

Claim 1 lines 6-7 recites “page table entries references unencrypted memory pages” and later in lines 8-10 recites “determining, …,using the page table…whether the memory page is encrypted”. It is unclear if the determination of page encryption is based on presence of encrypted or unencrypted pages in the page table (i.e. it is unclear if all the unencrypted pages used by virtual machine has corresponding entry in the page table).

Claim 1 line 5 recites “a driver of the virtual machine” and later in claim 4 line 2 recites “virtual machine to load a driver associated with the virtual device”. It is unclear if these drivers are same or different.

Claim 8 line 3 recites a processing device. It is unclear if the processing device is physical or virtual.

Claims 8 and 15 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 8 recites a system … comprising a memory and a processing device, which falls within the “machine” category of 35 U.S.C. § 101. Claim 15 recites non-transitory medium”, which falls within the “manufacture” category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
[i]	creating, by a hypervisor running on a host computer system, a virtual device associated with a virtual machine managed by the hypervisor, wherein the virtual device comprises a virtual input/output memory management unit (IOMMU); 
[ii]	appending, by a driver of the virtual machine, a plurality of page table entries to a page table of the virtual IOMMU,
[iii]	wherein each page table entry of the plurality of page table entries references unencrypted memory pages used by the virtual machine;
[iv]	responsive to receiving a memory access request with respect to a memory page, determining, by the hypervisor using the page table of the virtual IOMMU, whether the memory page is encrypted.

The overall process described by steps [iii]-[iv] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [iii]-[iv] recite the abstract concept of [m]ental processes.” Id.
For example, in step [iii], “wherein each page table entry of the plurality of page table entries references unencrypted memory pages used by the virtual machine”, is a combination of observation, evaluation, judgement and opinion. Similarly, in step [iv], “responsive to receiving a memory access request with respect to a memory page, determining, by the hypervisor using the page table of the virtual IOMMU, whether the memory page is encrypted” is a combination of observation, evaluation, judgement and opinion.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 8 and claim 15 also recites judicial exception.

Step 2A, Prong Two
Because claims 1, 8 and 15 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites following steps: [i] creating, by a hypervisor running on a host computer system, a virtual device associated with a virtual machine managed by the hypervisor, wherein the virtual device comprises a virtual input/output memory management unit (IOMMU); and [ii] appending, by a driver of the virtual machine, a plurality of page table entries to a page table of the virtual IOMMU.

The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, step [i] recites “creating virtual device using hypervisor running on a host, where in the virtual device is virtual IOMMU”,  which defines a technological environment or technical field (See Specification ¶ 0002 - ¶ 0004) and may not be considered inventive and/or doesn’t integrate the abstract idea into practical application. Similarly, step [ii] recites “appending, by a driver of the virtual machine, a plurality of page table entries to a page table of the virtual IOMMU” which involves storing information into a table and is not inventive and may be considered as insignificant pre-solution activity. Therefore, it doesn’t integrate the abstract idea into practical application.
Thus, claims 1, 8 and 15 are directed to a judicial exception because claims 1, 8 and 15 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B
Because claims 1, 8 and 15 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processing device, memory, non-transitory machine-readable medium, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficiently well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0025-0028 fig. 1. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “processing device” as one or more CPU, multi/single core processor, integrated circuit (See Spec. ¶0027), which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 

Further the additional limitations of  “[i] creating, by a hypervisor running on a host computer system, a virtual device associated with a virtual machine managed by the hypervisor, wherein the virtual device comprises a virtual input/output memory management unit (IOMMU)” provides the technological environment or technical field and do not add meaningful limitations to the abstract idea beyond the technological environment or field of use and may not be considered significantly more (See Spec ¶ 0002 - ¶ 0004). As for step [ii], of “appending, by a driver of the virtual machine, a plurality of page table entries to a page table of the virtual IOMMU”, which involves storing information into a table and is an example of insignificant extra-solution activity. As such, it has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 8 and 15 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2, 9 and 16 do not add meaningful limitations to the abstract idea because they describe “notifying the virtual machine that the virtual deice performs DMA”, which is insignificant extra-solution activity.

Dependent claims 3, 10 and 17 recites “responsive to determining that the memory page is unencrypted, performing at least one of the reading the memory page or writing the memory page” , which is a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Dependent claims 4, 11 and 18 do not add meaningful limitations to the abstract idea because they describe “virtual machine to load a driver associated with the virtual device”, which is generic computing method and is insignificant extra-solution activity.

Dependent claims 5, 12 and 19 recites “responsive to failing to locate a reference to the memory page in the page table of the virtual IOMMU, determining that the memory page is encrypted”, which is a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.

Dependent claims 6, 13 and 20 recites “responsive to locating a reference to the memory page in the page table of the virtual IOMMU, determining that the memory page is unencrypted”, which is a combination of observation, evaluation, judgment and opinion. Therefore, these limitations fall into the [m]ental process abstract idea.
Dependent claims 7 and 14 do not add meaningful limitations to the abstract idea because they describe “assuming, by the virtual machine, that the virtual device performs direct memory access (DMA) operations”, which is neither inventive nor significant and therefore, may not make the limitations patentable.

Therefore, Claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-6, 8, 10-13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 2010/0011147 A1, hereafter Hummel)  in view of Hashimoto et al. (US 2015/0370727 A1, hereafter Hashimoto).

As per claim 1, Hummel teaches the invention substantially as claimed including a method comprising: 
creating, by a hypervisor running on a host computer system (fig 1 computer system 10 fig. 6 VMM 106), a virtual device ([0060] fig. 6 VMM 106 virtualization of the IOMMU 26 virtual IOMMU 120 for each virtual machine 100) associated with a virtual machine managed by the hypervisor (fig. 5 guest OS 104 VM 100 VMM 106), wherein the virtual device comprises a virtual input/output memory management unit (IOMMU) ([0060] virtual IOMMU 120); 
appending ([0060] update the translation tables, memory, reflect, translation created by the memory management module), by a driver of the virtual machine ([0050] I/O memory manager 90, virtualized case, part of the OS or other software in the virtual machine ), a plurality of page table entries to a page table of the virtual IOMMU ([0060] fig 6 I/O translation table 36 virtual IOMMU 120 data structure maintained by the guest OS 104 may be used to communicate with respective virtual IOMMU [0026] translation tables, translate the addresses of the memory requests from I/O devices, translate virtual addresses to physical addresses, page table, various, virtual address, page number [0029] mapping virtual page numbers to real page numbers, translation data), wherein each page table entry of the plurality of page table entries references unencrypted memory pages used by the virtual machine ([0026] translation tables, translate the addresses of the memory requests from I/O devices, translate virtual addresses to physical addresses, page table, various, virtual address, page number [0029] mapping virtual page numbers to real page numbers, translation data [0026] I/O translation tables, include, page tables, similar to those defined in x86 and AMD64, virtual address bits, index, storing real page number or may point to another table indexed by another set of virtual address bits, page, unit of translation, varying size i.e. no encryption involved); and
responsive to receiving a memory access request with respect to a memory page ([0025] I/O devices 22, issue memory requests, read/write requests, access memory locations in the memory 20 [0070] VMM, read, command, guest’s command queue), determining, by the hypervisor using the page table of the virtual IOMMU, whether the memory page is encrypted ([0025] I/O devices, provided, virtual addresses to access the memory, virtual addresses may be translated by the  IOMMU 26 to corresponding physical address to access the memory [0028] table walker 28, search the I/O translation table, given memory request [0067] VMM, monitor for reads [0068] fig 7 130-yes - read block from IOMMU 134 intercepted read [0071] search guest table to identify new translation [0060] IOMMU functionality, represented, virtual IOMMUs).  
Hummel doesn’t specifically teach whether the memory is encrypted.
Hashimoto, however, teaches determining by the hypervisor whether the memory page is encrypted ([0675] VMM, determines, protection, encryption, page table entry, target data).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of analogous arts (Hummel ¶ 0003 Hashimoto ¶ 0002 ) of Hummel with the teachings of Hashimoto of determining by the VMM if the page table entry is encrypted to improve efficiency (Hummel ¶ 0007  Hashimoto ¶ 0110) and allow determining by the hypervisor whether the memory page is encrypted to the method of Hummel as in the instant invention.



As per claim 3, Hashimoto teaches responsive to determining that the memory page in unencrypted (fig. 37 protection by encryption-No S1101), performing at least one of: 
reading the memory page or writing the memory page (fig 37 verify data in internal memory S1103 i.e. read).  

As per claim 4, Hummel teaches wherein creating the virtual device ([0008] providing virtual IOMMU) further comprises: 
causing the virtual machine to load a driver associated with the virtual device ([0050] I/O memory manager 90 may be part of the OS or other software in the virtual machine, manage the allocation of memory pages to processor and/or I/O virtual addresses, update the translation table).  

As per claim 5, Hummel teaches responsive to failing to locate a reference to the memory page in the page table of the virtual IOMMU ([0028] table walker 28, search the I/O translation table, given memory request [0027] traversing the tables from entry to entry [0062] not present entries).

Hashimoto teaches remaining claim elements of determining that the memory page is encrypted ([0675] VMM, determines, protection, encryption, page table entry, target data).  

As per claim 6, Hummel teaches responsive to locating a reference to the memory page in the page table of the virtual IOMMU ([0028] table walker 28, search the I/O translation table, given memory request [0027] traversing the tables from entry to entry; [0025] I/O devices, provided, virtual addresses to access the memory, virtual addresses may be translated by the  IOMMU 26 to corresponding physical address to access the memory i.e. no encryption involved).
Hashimoto teaches remaining claim elements of determining that the memory page is unencrypted (fig. 37 S1101-No protection).  

Claim 8 recites a system, comprising: a memory; a processing device operatively coupled to the memory, the processing device configured to perform elements of claim 1. Therefore, it is rejected for the same rational.

Claim 10 recites the system of elements of claim 3. Therefore, it is rejected for the same rational.
Claim 11 recites the system of elements of claim 4. Therefore, it is rejected for the same rational.
Claim 12 recites the system of elements of claim 5. Therefore, it is rejected for the same rational.
Claim 13 recites the system of elements of claim 6. Therefore, it is rejected for the same rational.

Claim 15 recites a non-transitory machine-readable storage medium storing instructions that cause a processing device to perform elements of claim 1. Therefore, it is rejected for the same rational.
Claim 17 recites the non-transitory machine-readable storage medium for elements of claim 3. Therefore, it is rejected for the same rational.
Claim 18 recites the non-transitory machine-readable storage medium for elements of claim 4. Therefore, it is rejected for the same rational.
Page 27 of 29Claim 19 recites the non-transitory machine-readable storage medium for elements of claim 5. Therefore, it is rejected for the same rational.
Claim 20 recites the non-transitory machine-readable storage medium for elements of claim 6. Therefore, it is rejected for the same rational.


Claims 2, 7, 9, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hummel et al. (US 2010/0011147 A1, hereafter Hummel)  in view of Hashimoto et al. (US 2015/0370727 A1, hereafter Hashimoto) and further in view of Tsirkin (US 2012/0216188 A1).
As per claim 2, Hummel teaches notifying the virtual machine that the virtual device performs direct memory access (DMA) operations ([0025] memory requests, DMA operations, executed by the processor, I/O devices fig. 6 virtual IOMMU 120 [0072] VM, update, virtual control registers, virtual machines, virtual control register forming part of the virtual IOMMU).  
Hummel and Hashimoto, in combination, do not specifically teach notifying the DMA operations.
Tsirkin, however, teaches notifying the virtual machine that virtual device performs DMA operations ([0018] data manager expose the DMA engine to the guest).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of analogous arts (Hummel ¶ 0003 Hashimoto ¶ 0002 Tsirkin ¶ 0001) of Hummel and Hashimoto with the teachings of Tsirkin of the data manager exposing the DMA engine to the guest to improve efficiency (Hummel ¶ 0007  Hashimoto ¶ 0110 Tsirkin ¶ 0004) and allow notifying the virtual machine that virtual device performs DMA operations to the method of Hummel and Hashimoto as in the instant invention.

As per claim 7, Hummel teaches assuming, by the virtual machine, that the virtual device performs direct memory access (DMA) operations ([0060] guest OS, communicate, respective virtual IOMMU [0072] VM, update, virtual control registers, virtual machines, virtual control register forming part of the virtual IOMMU).  
Tsirkin teaches remaining claim elements of virtual device performs direct memory access (DMA) operations (fig. 2 guest 140 hypervisor 125 data manager 129 DMA engine 150 DMA request /completion ).

Claim 9 recites the system of elements of claim 2. Therefore, it is rejected for the same rational.
Claim 14 recites the system of elements of claim 7. Therefore, it is rejected for the same rational.
Claim 16 recites the non-transitory machine-readable storage medium of for elements of claim 2. Therefore, it is rejected for the same rational.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Edirisooriya; Samantha J. (US-20190179786-A1) teaches Hardware-Based Virtual Machine Communication
JAYASENA; Nuwan (US-20190018800-A1) teaches Protecting Host Memory From Access By Untrusted Accelerators.
Kaplan; David (US-20180107608-A1) teaches Direct Memory Access Authorization In A Processing System.
LEMAY; MICHAEL (US-20170091487-A1) teaches Cryptographic Operations For Secure Page Mapping In A Virtual Machine Environment.
Srivastava; Abhishek (US-20190079896-A1) teaches Virtualizing Connection Management For Virtual Remote Direct Memory Access (Rdma) Devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195